DETAILED ACTION

Status of Claims
Claims 1-5 are pending and presented for examination on the merits.
Claim 1 is currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-5 under 35 U.S.C. § 112(b) for the reasons presented in the previous Office action dated 10/01/2021 is withdrawn in view of the amendments to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last clause of the claim reciting that the “scanning grooving [is] carried out through multiple scannings, wherein a product of the number of 
The specification, however, states that it is necessary to reduce the energy density of the single beam spot and achieve the desired depth of the groove (singular) through multiple scannings, with the multiple scannings being carried out at the same position (the groove) on the steel sheet (page 7 – first full paragraph).  Thus, the specification seems to suggest that the multiple scannings apply to each groove formed.  This is inconsistent with the claim, which merely correlates multiple scannings with the scanning grooving process in general.
The specification at page 7 states that when the product is less than 5, the purpose of reducing the iron loss can be achieved by increasing laser energy but that the thermal melting phenomenon is serious.  Additionally, this effect appears to also apply to the situation where the number of beam spots is one (1), as indicated in Table 3, where the product is 4, i.e., less than 5, in Comparative Example 4, thereby rendering this example unsuitable for the present invention.  Appropriate correction is required.   
Regarding claims 2-5, the claims are likewise rejected, as they require all the limitations of claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106282512 (A) to Xie et al. (“Xie”) (abstracts and computer-generated translation are attached) in view of US 4,535,218 to Krause et al. (“Krause”) and further in view of US 2013/0183192 (A1) to Hill et al. (“Hill”).
Regarding claim 1, Xie teaches a method of manufacturing grain-oriented silicon steel sheet having low iron loss and good performance after stress relief annealing (stress-relief-annealing resistant).  Abstracts; page 1 – first paragraph; page 4 – second full paragraph.  The method includes making the silicon steel and scoring it with a single pulse laser (scanning grooving).  Abstracts; page 4 – second full paragraph.
The method of making the silicon steel includes the following steps: ironmaking (iron smelting), refining steel (steel smelting), continuous casting, hot rolling, cold rolling once or twice, decarburization annealing, surface coating with MgO release agent (separation agent), high-temperature annealing, and coating with insulating coating to obtain a finished oriented silicon steel.  Page 3 – last full paragraph.
The method of scoring includes forming grooves on one or both surface of the silicon steel sheet.  Page 5 – first full paragraph.  The grooves are spaced from one another in the rolling direction (x-axis).  Fig. 4.  Although only one groove is shown in Fig. 4, parallel grooves would be formed when additional grooves are spaced 1-30 mm 
The scoring can take place before decarburization annealing (after cold rolling) (page 8 – Example (A)), after decarburization annealing (page 8 – Example (B)), after high-temperature annealing (page 9 – Example (C)), or after application of the insulating coating (page 10 – Example (D)).
The laser has example pulse width times of 10 nanoseconds (page 8 – Example (A)); 30 picoseconds (page 8 – Example (B)); 100 ns (page 9 – Example (C)); and 15 picoseconds (page 10 – Example (D)).  The peak power density (peak energy density) is not less than 2.0 x 106 W/mm2 (not less than 2.0 x 108 W/cm2 or 2.0 x 108 J/s/cm2).  Page 3 – bottom third of page.  
In Examples (A)-(D), one laser (single beam spot) is being used.  The groove can be continuous (single beam spot) or quasi-continuous or a dotted line (combination of plurality of beam spots.  Page 6 – fourth paragraph.  The shape of the beam can be elliptical (Example (B)) or circular (Example (D)).  The beam can have dimensions of 0.01 mm (10 µm) in the short axis in the direction of the rolling direction and 0.016 mm (16 µm) in the direction transverse.  Page 9 – Example (C).  Alternatively, the beam can be circular and have a diameter of 0.01 mm (10 µm).  Page 10 – Example (D).
Because the beam spot can be singular, the plural beam spot limitations in the claim need not be addressed, as they are recited in the alternative (“or”) in the claim.
Although only one groove is shown in Fig. 4, parallel grooves would be formed when additional grooves are spaced 1-30 mm therefrom along the entire lengths of the groove.  See page 3 – seventh paragraph; page 6 – third paragraph.  This suggests that 
Xie is silent regarding the exact number of scans on the steel sheet.  Krause, directed to a laser scribing apparatus for ferromagnetic steel sheets, shows the creation of multiple scribe lines (235) (scannings) in a steel sheet in FIG. 11.  The number of scribe lines clearly exceeds five in FIG. 11.  Krause also discloses that a relatively smaller scribe spacing results in higher percentages of reduction in core loss.  FIG. 9; col. 8, lines 36-42.  This suggests that more scanning lines are desirable, and smaller spacing between scribe lines suggests the presence of more scribe lines.  Thus, it would have been obvious to one of ordinary skill in the art to have ensured that the multiple scans in Xie exceeded 5 or more scans in order to improve the core loss properties of the steel sheet.  Since Examples (A)-(D) of Xie disclose the use of one laser (single beam spot) to create each groove, one beam spot multiplied by the multiple scribe lines (235), such as at least 40 lines (estimation) in FIG. 11 of Krause, would yield a product of 40, which falls within the claimed range.  
Xie teaches that the total energy per unit length injected into the trench (groove) is 0.002 J/mm to 1.3 J/mm (0.02 J/cm to 13 J/cm) (page 3 – bottom third of page), but is silent regarding this energy in the form of a density measurement.
Krause teaches that a laser beam incident energy density should be greater than 10 and less than about 200 joules/cm2 to avoid damage to the coating.  Col. 4, lines 15-30.  Therefore, it would have been obvious to one of ordinary skill in the art to have ensured that the total energy per unit length in Xie is confined to an area energy density 2, as disclosed in Krause, to avoid damage to the coating of the steel sheet.
Xie does not teach steps of hot stretching and temper rolling and annealing after the application of insulating coating.
Hill, directed to electrical steel sheet processing, teaches tension leveling (stretching) and temper rolling the sheet.  Para. [0047].  Tension leveling can be applied to stretch the sheet to remove wavy edges or buckling.  Para. [0045].  The sheet can be subjected to final annealing, which acts to relieve any stresses.  Para. [0011], [0012].  It would have been obvious to one of ordinary skill in the art to have applied steps of tension leveling, temper rolling, and annealing to Xie’s steel sheets because they would relieve stresses and ensure that the sheet is flat.  Furthermore, it would have been obvious to one of ordinary skill in the art to have conducted the tension leveling at an elevated or hot temperature to make the sheet more pliable and to reduce the amount of stresses introduced into the steel had the steel been leveled cold.
Regarding claim 3, Xie discloses example wavelengths of 1030 nm (1.030 µm) (page 8 – Example (A)); 533 nm (0.533 µm) (page 8 – Example (B)); and 533 nm (0.533 µm) (page 10 – Example (D)).
Regarding claim 4, Xie discloses a groove depth of 5-60 µm and a groove width of 5-300 µm.  Page 3 – seventh paragraph; page 6 – third paragraph.  The height of deposits is less than 3 µm.  Page 7 – fifth paragraph.  The angle between the score line (groove) and the horizontal angle of the plate is less than 30o
Regarding claim 5, the rolling spacing of the grooves is 1-30 mm.  Page 3 – seventh paragraph; page 6 – third paragraph.  The grooves can be on one of both surfaces of the silicon steel sheet.  Page 3 – second full paragraph.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view Krause and Hill, as applied to claim 1 above, and further in view of WO 2016/056501 (A1) or US 2017/0298467 (A1) to Suehiro et al. (“Suehiro”).
Unless otherwise noted, all citations to Suehiro will refer to US 2017/0298467 (A1), which will serve as the translation of WO 2016/056501 (A1).
Regarding claim 2, Xie does not teach applying a secondary insulating coating and sintering after hot stretching, temper rolling, and annealing.
Suehiro, directed to methods of making grain-oriented steel sheets, teaches applying insulation coatings after finish annealing or flattening annealing and then baking (sintering) thereafter.  Para. [0063], [0085].  This step increases the insulating property of the steel sheet and decreases iron loss.  Para. [0063], [0085].  Because Xie is concerned with low loss (page 1 – first and second paragraphs), it would have been obvious to one of ordinary skill in the art to have applied another insulating coating and sintered after a temper rolling and annealing step because those steps would not only improve the insulating property of the steel sheet but also further Xie’s objective of low iron loss.


Response to Arguments
Applicant's arguments filed 12/25/2021 have been fully considered, but they are not persuasive. 
Applicant argues that Xie does not teach the claim limitation reciting that the scanning grooving is carried out through multiple scannings, wherein a product of the number of beam spots of the pulse laser and a number of the scannings is five or more.  Citing the instant specification, applicant states that the product of five or more achieves the dual purpose of controlling accumulation of melt and reducing the iron loss.
In response, the argument is not commensurate in scope with the claimed invention.  When the instant specification discloses that the product of five or more is important to controlling melt accumulation and reducing iron loss, the number of scannings refers to multiple scannings for one (each) groove.  In the first full paragraph of page 7, the specification states that it is necessary to reduce the energy density of the single beam spot and achieve the desired depth of the groove (singular) through multiple scannings, with the multiple scannings being carried out at the same position (the groove) on the steel sheet.  Thus, the specification suggests that the multiple scannings apply to each groove formed.  The examiner notes that this specific interpretation is not reflected in the claim as drafted, which correlates multiple scannings with the scanning grooving process in general terms; the claim does not specify multiple scannings for each groove.  Thus, the multiple scannings in the claim is interpreted as multiple scans to create multiple grooves, such as one scan per groove, for example.  
With respect to the prior art, although only one groove is shown in Fig. 4 of Xie, parallel grooves would be formed when additional grooves are spaced 1-30 mm therefrom along the entire lengths of the groove (page 3 – seventh paragraph; page 6 – third paragraph).  This suggests that multiple scans (scanning grooving carried out 
Xie is silent regarding the exact number of scans on the steel sheet.  Krause, however, shows the creation of multiple scribe lines (235) (scannings) in a steel sheet in FIG. 11.  The number of scribe lines clearly exceeds five in FIG. 11.  Krause also discloses that relatively smaller scribe spacing results in higher percentages of reduction in core loss.  FIG. 9; col. 8, lines 36-42.  This suggests that more scanning lines are desirable, and smaller spacing between scribe lines suggests the presence of more scribe lines.  Thus, one of ordinary skill in the art would have been motivated to have ensured that the multiple scans in Xie exceeded 5 or more scans in order to improve the core loss properties of the steel sheet.  Since Examples (A)-(D) of Xie disclose the use of one laser (single beam spot), one beam spot multiplied by the multiple scribe lines (235), such as at least 40 lines (estimation) in FIG. 11 of Krause, would yield a product of 40, which falls within the claimed range.  
Applicant argues that product of the number of scannings and the number of beam spots, along with other factors, lead to both sides of the groove formed by the notch being 2.5 µm or less to ensure that magnetic properties of the silicon steel sheet after stress relief annealing are good.  Applicant states that the product of the number of scannings and the number of beam spots is critical for obtaining the low iron loss of the oriented silicon steel resistant to stress relief annealing.
In response, Xie teaches that the height of deposits of the groove (height of protrusions on both sides of groove formed by the notch) is less than 3 µm (page 7 – fifth paragraph), which encompasses the range of 2.5 µm or less.
With respect to the product of the number of scannings and the number of beam spots being critical, as previously discussed above, the claim as drafted makes reference to the scanning grooving being carried out through multiple scannings, but it does not specify the nature of the multiple scanning.  Thus, the multiple scannings in the claim is interpreted as multiple scans to create multiple grooves, such as one scan per groove, for example, as opposed to a single groove or each groove being subjected to multiple scannings, as appears to be suggested by applicant.  Therefore, the claim is not commensurate in scope with the argument of criticality because the claim is broader than interpreted by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 14, 2022